In re Hunter Jr. Judge, Arthur L.;— Other; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. K, No. 441-698.
Considering the letter addressed to this Court by the Honorable Judge Arthur L. Hunter, Jr., as a written application pursuant to La.C.Cr.P. art. 672 to recuse him from the ongoing trial in State v. Tyrone R. Wells, No. 441-698, the application is denied. The state has not formally moved for his recusal and the defendant opposes any such action. On the showing made, including Judge Hunter’s statement that the reason for his self-recusal would not actually bias him “in any way,” we find no basis for recusing Judge Hunter on any of the grounds enumerated in La.C.Cr.P. art. 671(A) and that his recusal from the pending case is therefore unwarranted. See State v. Connolly, 06-0540 p. 4 (La.6/2/06), 930 So.2d 951, 953 (“[A]s a general matter, a trial judge may recuse himself from a case only when ‘a ground for recusation exists.’ ”) (quoting La.C.Cr.P. art. 672 and Offl Rev. Cm’t) (“[A] judge may recuse himself only if there is a valid ground for recusation.”). Accordingly, Judge Hunter’s recusal is vacated and he is directed to resume trial immediately.